UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6439



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARROLL EUGENE DODSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-94-106)


Submitted:   May 15, 2003                     Decided:   May 28, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carroll Eugene Dodson, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carroll Eugene Dodson appeals the district court’s order

denying his motion for a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) (2000).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See United States v. Dodson, No. CR-94-106 (W.D.

Va. Mar. 5, 2003). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2